Citation Nr: 1140726	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  11-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a left leg disorder.

6.  Entitlement to service connection for a left foot disorder.

7.  Entitlement to service connection for a left rib disorder.

8.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1957 to October 1958 and periods of reserve service from October 1958 to April 1963.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of entitlement to service connection for left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The credible and competent evidence demonstrates that the Veteran's lumbar spine disorder is related to his active duty service.

2.  The credible and competent evidence demonstrates that the Veteran's left shoulder disorder is related to his active duty service.

3.  The credible and competent evidence fails to demonstrate that the Veteran has a left knee disorder that is related to his active duty service.

4.  The credible and competent evidence fails to demonstrate that the Veteran has a left leg disorder that is related to his active duty service.

5.  The credible and competent evidence fails to demonstrate that the Veteran has a left foot disorder that is related to his active duty service.

6.  The credible and competent evidence fails to demonstrate that the Veteran has a left rib disorder that is related to his active duty service.

7.  The credible and competent evidence fails to demonstrate that the Veteran has migraines that are related to his active duty service.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the lumbar spine with central canal stenosis was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2.  Osteoarthritis of the left glenohumeral joint was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

3.  A left knee disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A left leg disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  A left foot disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  A left rib disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

7.  Migraines were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's Duties to Notify and Assist Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)). See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in April 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the Veteran's initial service connection claims.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The April 2009 letter provided this notice to the Veteran.

The Board observes that the April 2009 letter was sent to the Veteran prior to the October 2009 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the April 2009 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  Moreover, it has met its heightened obligation to assist a Veteran in light of the unavailability of service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative medical records).  In this regard, the Veteran's VA treatment, and private treatment records are associated with the claims folder.

In attempting to retrieve the Veteran's service personnel and treatment records the RO learned that his records were likely destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  In light of such response, the RO sent a June 2009 letter to the Veteran informing him that his service treatment records were unavailable.  The RO also asked the Veteran to assist in reconstructing his service data by submitting additional information regarding treatment during service and, in a June 2009 letter, expressly notified him of alternative types of evidence, including witness statements, to support his claims.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, where a Veteran's service treatment records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, to support his claim).  The Board is therefore satisfied that VA fulfilled its additional notification duties.  See 38 C.F.R. § 3.159(e) (2011).

In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A Formal Finding was rendered by RO in June 2009 stating that the records were unobtainable.  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After a review of the record, the Board finds that examinations with respect to the claims for a left knee disorder, a left leg disorder, a left foot disorder, a left rib disorder, and migraines are not necessary.  With respect to all but the claim for a left ankle disorder, there are no current diagnoses of record.  As such, the Board finds that with regard to all of the aforementioned claims, the Veteran has not satisfied all elements of McLendon.  Therefore, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.  38 C.F.R. § 3.159(c) (4) (2011).  

As the Board's decision herein to grant service connection for a lumbar spine disorder and a left shoulder disorder, is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);  see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he attained several injuries while on active duty at Fort Riley, Kansas, after he fell into a ditch to avoid being hit by a tank.  The Veteran stated at his June 2011 Travel Board hearing that he injured his left shoulder, his back, and his entire left leg from hip to toes.  After the accident, the Veteran testified that his leg was put in a cast and he was admitted to the hospital for six days.  After being discharged from the hospital he was sent home on medical leave and spent 45 days in a cast from his hip to his toes.  He then had physical therapy and was placed on light duty.  The Veteran also testified that during a training incident while stationed in Germany, a live round ricocheted off the Veteran's helmet causing a concussion which led to the Veteran having headaches.  

As will be further explained below, the Board finds that service connection is warranted for the Veteran's lumbar spine and left shoulder disorders; however, service connection is not warranted for the remainder of the claims other than potentially for the left ankle disorder which is the subject of the attached remand.  

Lumbar Spine Disorder and Left Shoulder Disorder

The Board notes that the Veteran is currently diagnosed with osteoarthritis of the lumbar spine with central canal stenosis according to the July 2010 letter from one of the Veteran's treating physicians.  An April 2008 VA treatment record further indicates that the Veteran has had three lumbar laminectomies.  

Post-service private treatment records, including a June 2004 x-ray report, note that the Veteran had marked lumbar spondylosis with marked disc degeneration from L3 to L5 and mild disc degeneration at other levels.  Additionally it is noted that marked facet osteoarthritis in the lower lumbar spine.  A December 2008 VA treatment record noted degenerative joint disease.  

The Board notes, as stated above, that the Veteran testified at his June 2011 Travel Board hearing that he injured his back when he fell into a ditch in an attempt to avoid being hit by a tank.  A July 2010 letter from one of the Veteran's treating physicians, stated that it was at least as likely that the Veteran's severe osteoarthritis of the lumbar spine with central canal stenosis was in part related to multiple injuries and trauma including the 1957 accident at Fort Riley, Kansas.

In consideration of the above, the Board finds that the Veteran has a current disability and a positive nexus opinion stating that the Veteran's current disability is related to injuries sustained while on active duty.  As previously noted, the Veteran's service treatment records are unavailable for review, but the Board notes that the Veteran is competent to report that he fell down into a ditch and hurt his back.  

The Board notes that the Veteran was diagnosed with chondromalacia and degenerative joint disease of the glenohumeral joint and the acromioclavicular joint with an inferior spur which contributed to rotator cuff impingement and mild supraspinatus tendinosis as noted on the December 2005 MRI report.  As such the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2010).

The Board notes that post-service VA records indicate that the Veteran had multiple complaints of shoulder pain and multiple diagnoses involving his left shoulder as noted in a September 2004 x-ray report.  Specifically the x-ray report indicated that the Veteran had a small full thickness tear within the supraspinatus tendon distally without retraction; osteoarthritis at the acromioclavicular joint with small subacromial spur and type II morphology; slap tear with extension in the anterior labrum and abnormal signal in the biceps anchor possibly into an extension into the biceps anchor with tissue interposed anteriorly within the joint involving the glenohumeral ligaments; and osteoarthritis of the glenohumeral joints with degeneration of the posterior labrum and complex tear.  
The Veteran's service treatment records are unavailable, but the Veteran contends that he has had pain in his shoulder since the in-service incident where the Veteran fell into the ditch while avoiding a tank.  A July 2010 letter from the attending physician at University of Colorado Hospital Sports Medicine who had been treating the Veteran for almost a year, noted that the Veteran had severe degenerative joint disease in his left glenohumeral joint and really needed a total shoulder replacement.  The physician then noted that the Veteran's shoulder injuries were most likely directly related to an injury that the Veteran suffered while in training in August 1957.  Specifically, the Veteran had an anterior dislocation when he fell into the ditch.  The standard of care at that time was to place the arm in a sling, but the physician noted that this treatment likely resulted in chronic injuries that then injured the humeral head causing a deformity.  Additionally the physician noted that there were most likely labral injuries at that time and a potential rotator cuff tear.  Finally the physician stated that severe arthritis limitation in the Veteran's left shoulder was most likely directly related to the injury that the Veteran had while at Fort Riley, Kansas in August 1957.  Additionally, in a July 2010 letter, another of the Veteran's treating physicians stated that it was at least as likely that the Veteran's osteoarthritis of the left glenohumeral joint was in part related to multiple injuries and trauma including the 1957 accident at Fort Riley, Kansas.

In consideration of the above, the Board finds that the Veteran has a current disability and a positive nexus opinion stating that the Veteran's current disability is related to injuries sustained while on active duty.  As noted above, the Veteran's service treatment records are unavailable for review, but the Board notes that the Veteran is competent to report that he fell down into a ditch and hurt his left shoulder.  

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).
Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

As such, the Veteran is competent to give evidence about what he sees and feels. See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Therefore, his opinion is not competent with regard to an assessment as to etiology; however, there are competent and credible opinions from the Veteran's treating physicians that his current lumbar spine and left shoulder disabilities are consistent with the injuries the Veteran reports having had in service.  As such, the Board finds that service connection is warranted for a lumbar spine disorder and a left shoulder disorder, and specifically, osteoarthritis of the lumbar spine with central canal stenosis; and osteoarthritis of the left glenohumeral joint.

Left Leg, Left Knee, Left Foot, Left Rib, and Migraines

With regard to the remainder of the Veteran's claims, as stated above, the Board finds that service connection is not warranted.  As will be further explained below, with respect to the Veteran's claims for a left leg disorder, a left knee disorder, a left foot disorder, a left rib disorder, and migraines, there is no evidence that the Veteran is currently diagnosed with any of these disorders.  

The Veteran contends that he injured his left leg, knee, foot, and ribs in the in-service incident where the Veteran fell into a ditch while trying to avoid a tank.  While the Veteran is competent to attest to the fact that he fell and injured himself while on active duty, there must be a evidence of chronic residuals in order for service connection to be established.  In this instance, despite ample medical records there is no evidence that the Veteran has a current disability with regard to any of these claims.

The Board acknowledges that post-service treatment records note that the Veteran has reported pain with regard to his left foot, specifically his left heel.  In particular a September 2010 VA treatment report indicated that the Veteran had left heel pain medially.  However, x-rays taken in conjunction with the complaint noted no foreign objects found on the medial aspect of the left calcaneous and no osseous changes or changes in the soft tissue were noted.  The Veteran was not diagnosed with a left foot disability.

The Board also acknowledges the Veteran's complaints of lateral leg pain in May 1997 at which time the Veteran was diagnosed with acute lumbar pain with radicular involvement.  The Veteran again presented with recurrent leg pain in August 1997, but again the pain was associated with his back rather than a diagnosis of a leg disability.  

The Board notes that with regard to the Veteran's claims for a left knee disorder and left rib disorder, the Veteran claimed to have dislocated his knee cap and cracked some ribs during the fall he had in service.  There is no complaint in the numerous treatment records both private and VA with respect to either the Veteran's knee or his ribs on the left side and as such no diagnosis.

With regard to the claim for migraines, the Board notes that the Veteran stated at his June 2011 Board hearing that he started having headaches after the incident in Germany where a bullet ricocheted inside the Veteran's helmet knocking it off his head.  The Veteran further reported that he had to take injections in service for his migraines and that he currently has them up to 3 times a month.  While the Board notes that the Veteran is competent to report that he has headaches, the Board notes that the record does not contain any complaints of headaches despite treatment for various other ailments and there is no indication in the extensive record that the Veteran has ever been treated for or diagnosed with migraines.

Without a current diagnosis, the Board cannot grant service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

While the Board notes that the Veteran did complain of left leg and left foot pain, there is no evidence that the Veteran has a current disability with regard to these issues and even the first complaints of pain occurred many years after separation from service.  With regard to the decades-long evidentiary gap in this case between active service and the earliest complaints of pain, the Board notes that this absence of evidence constitutes negative evidence tending to disprove the claim that the Veteran had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any objective evidence of continuing complaints, symptoms, or findings for many years between the period of active duty and the first complaints or symptoms of pain with regard to his left leg and left foot is itself evidence which tends to show a lack of chronicity.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Additionally, service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran has submitted lay statements from various family members including his wife, brother, aunt and uncle, describing their observations of his various medical complaints over the years.  However, despite the Veteran's and his family member's claims that he has experienced the same symptomatology since service, the medical evidence of record contradicts his contentions.  There are multiple post-service medical reports of record, none of which provide current diagnoses for a left leg disorder, a left knee disorder, a left  foot disorder, a left rib disorder, or migraines.  When determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe pain during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  In this instance it is not the absence of contemporaneous medical evidence that is at issue, rather, it is the abundance of medical evidence that fails to note the Veteran's claimed disorders that serves as evidence of a lack of credibility.

Laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

As noted above, the Veteran is competent to give evidence about what he sees and feels.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. However, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his opinion is not competent with regard to a diagnosis or an assessment as to etiology.  With regard to the Veteran's claims for a left leg disorder, left foot disorder, left knee disorder, left rib disorder, and migraines, the Board finds that the lay statements as to a nexus are outweighed by the medical evidence of record which is negative for diagnoses of any of these claims.

Therefore, having reviewed the Veteran's VA and private treatment records and found no current diagnoses of a left leg disorder, a left knee disorder, a left foot disorder, a left rib disorder, or migraines, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection with respect to these issues.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).









      
      
      (CONTINUED ON NEXT PAGE)
      

ORDER

Entitlement to service connection for osteoarthritis of the lumbar spine with central canal stenosis is granted.

Entitlement to service connection for osteoarthritis of the left glenohumeral joint is granted.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a left leg disorder is denied.

Entitlement to service connection for a left foot disorder is denied.

Entitlement to service connection for a left rib disorder is denied.

Entitlement to service connection for migraines is denied.


REMAND

While the Board regrets the further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a left ankle disorder.

With regard to the Veteran's claim for service connection for his left ankle, the Board notes that in March 1998, the Veteran complained of pain in his left ankle and a May 1998 private treatment note assessed a chronic left ankle sprain and noted that the Veteran had to wear a brace.  As such the Board notes that the Veteran has a current disability of residuals of a left ankle sprain as required by 38 C.F.R. § 3.303 (2011).  

Post-service treatment records note various complaints of left ankle pain as a result of recurring sprains.  A February 2001 private treatment record indicated that the Veteran reported pain in his left ankle, residual of a January 2000 fracture and sprain.  An April 2003 treatment note reported swelling in the Veteran's left ankle since fracture two years prior.  Finally, a February 2008 treatment note referred to a history of left ankle trauma and weakness.  

With regard to whether the Veteran's current diagnosis is related to the Veteran's active duty service, the Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has determined that the statements of the Veteran as well as those of his family members regarding the injuries he suffered in service are competent and credible.  In light of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran has a left ankle disorder that is related to his active duty service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran should be afforded with an appropriate VA examination to determine the etiology of his left ankle disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  

The examiner should address whether or not the Veteran's left ankle disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.  The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


